Exhibit 10.1

AMENDMENT NO. 1

TO

LICENSE AGREEMENT

BETWEEN

MAYO FOUNDATION FOR MEDICAL EDUCATION AND RESEARCH

AND

ENTEROMEDICS, INC.

This Amendment No. 1 (the “Amendment No. 1”) is entered into as of February 3rd,
2010 (the “Execution Date”) by and between Mayo Foundation for Medical Education
and Research, a Minnesota charitable corporation, located at 200 First Street
SW, Rochester, Minnesota 55905-0001 (“MAYO”), and EnteroMedics, Inc., a private
for-profit corporation located at 2800 Patton Road, Roseville, Minnesota 55113
(“COMPANY”) and amends that certain License Agreement by and between MAYO and
COMPANY with an Effective Date as of February 3, 2005 (the “License Agreement”)
with the effect of amending, restating and replacing the following provisions in
their entirety with the text set forth below:

1.05 “Field”: shall mean the treatment of obesity using devices, including
devices that use electrical signaling to block the vagal nerve, and the
treatment of gastrointestinal disorders other than obesity (for example,
pancreatitis, irritable bowel syndrome, and inflammatory bowel disease) solely
using devices that use electrical signaling to block the vagal nerve.

1.07 “Future Patents”: shall mean all patent applications assigned exclusively
to MAYO filed on inventions arising out of Product Development during their
commitment to provide Know-How under Section 2.02 by the Obesity Device Group,
Vagal Blocking Device Group, and Phase II Mayo Group including any continuation,
division, substitution, reissue, or reexamination and any patents issuing from
any of the foregoing and any foreign counterpart of any of the foregoing. Future
Patents shall not be interpreted to include Jointly Owned Patents.

1.08 “Know–How”: shall mean Obesity Device Group Know-How, Vagal Blocking Device
Group Know-How and Phase II Mayo Group Know-How.

1.25 “Phase II Mayo Group”: The Phase II Mayo Group (2010-050) includes the
following members:

Michael Camilleri, M.D.;

William Sandborn, M.D.;

Michael Sarr, M.D.; and

Michael Kendrick, M.D.

1.26 “Phase II Mayo Group Know-How”: shall mean information, whether patentable
or not, developed for and provided to COMPANY by the Phase II Mayo Group through
Product Development or Product Testing during the extended period provided for
under this Amendment No. 1.



--------------------------------------------------------------------------------

2.02 MAYO KNOW-HOW COMMITMENT. For a period of five (5) years from the Effective
Date for the Obesity Device Group and the Vagal Blocking Device Group and for a
period of two (2) years from the Execution Date for the Phase II Mayo Group,
unless terminated earlier by either COMPANY or MAYO as provided for in this
Agreement, MAYO commits to the following:

 

(a) Subject to existing obligations to third parties, MAYO policies and for so
long as its members are employees of MAYO, the Obesity Device Group shall confer
with the COMPANY in the Field as follows: (i) exclusively for Product
Development for devices to treat obesity and nonexclusively for Product Testing;
and (ii) non-exclusively for Product Development and Product Testing with
COMPANY for Vagal Devices to treat gastrointestinal disorders other than obesity
(for example, pancreatitis and irritable bowel syndrome) and excluding obesity.

 

(b) Subject to existing obligations to third parties, MAYO policies and for so
long as its members are employees of MAYO, the Vagal Blocking Device Group shall
confer exclusively with the COMPANY for Product Development and nonexclusively
for Product Testing, all for Vagal Devices.

 

(c) Subject to existing obligations to third parties, MAYO policies and for so
long as its members are employees of MAYO, the Phase II Mayo Group shall confer
with the COMPANY in the Field as follows: (i) exclusively for Product
Development for devices to treat obesity and nonexclusively for Product Testing;
and (ii) non-exclusively for Product Development and Product Testing with
COMPANY for Vagal Devices to treat gastrointestinal disorders other than
obesity.

 

(d) Subject to existing obligations to third parties, MAYO hereby grants COMPANY
a royalty-bearing, worldwide license to use the Know-How in the Field to
develop, make, use and sell COMPANY Products as provided below:

1. With respect to Obesity Device Group Know-How for:

 

  (a) Product Development, such license shall be exclusive for obesity devices
and non-exclusive for Vagal Devices for treating conditions other than obesity;
and

 

  (b) Product Testing, such license shall be non-exclusive.

2. With respect to the Vagal Blocking Device Group Know-How for:

 

  (a) Product Development, such license shall be exclusive; and

 

  (b) Product Testing, such license shall be non-exclusive.



--------------------------------------------------------------------------------

3. With respect to the Phase II Mayo Group Know-How for:

 

  (a) Product Development, such license shall be exclusive for devices to treat
obesity and nonexclusive for Vagal Devices for treating other conditions other
than obesity; and

 

  (b) Product Testing, such license shall be non-exclusive.

COMPANY shall have the right to sublicense such know-how, but not any obligation
of MAYO to confer, on the same terms and conditions as set forth above with
respect to Licensed Patents.

 

(e) MAYO represents and warrants that to the best of internal patent counsel’s
knowledge as of the Effective Date and without a duty to inquire, MAYO is not
aware of any existing third party obligations that will materially interfere
with the Obesity Device Group, the Vagal Blocking Device Group or the Phase II
Mayo Group from conferring with COMPANY under Section 2.02, in accordance the
terms and conditions of this Agreement.

Each member of the Obesity Device Group, the Vagal Blocking Device Group and the
Phase II Mayo Group shall use reasonable efforts to attend meetings, achieve
specific Product Development objectives and milestones, and conduct Product
Testing, contributing on average among the individuals of the groups between 3-6
person hours per month as requested by COMPANY. Any time credited under this
Section shall not also be subject to compensation under any other agreement
including any agreement referenced under Section 3.14 of this Agreement.

3.06 KNOW-HOW RETAINER FEES: The COMPANY shall pay MAYO a minimum annual
retainer fee of One Hundred and Seventy-Five Thousand Dollars (US$175,000) for
the Obesity Device Group as partial compensation for its Know-How as specified
in the payment schedule below. The COMPANY shall also pay MAYO an additional
minimum annual retainer fee of Seventy-Five Thousand Dollars (US$75,000) for the
Vagal Blocking Device Group as partial compensation for its Know-How as
specified in the payment schedule below. Beginning in 2010, the COMPANY shall
pay MAYO a minimum annual retainer fee of One Hundred Thousand Dollars
(US$100,000) for the Phase II Mayo Group as partial compensation for its
Know-How as specified in the payment schedule below. The following payments
shall be made within ten (10) days of the dates listed:

 

Date

  

Retainer fee payment due MAYO

a) The Effective Date

   One Hundred Twenty-Five Thousand Dollars (US$125,000);

b) November 1, 2005

   One Hundred Twenty-Five Thousand Dollars (US$125,000);

c) January 1, 2006

   One Hundred Twenty-Five Thousand Dollars (US$125,000);

d) July 1, 2006

   One Hundred Twenty-Five Thousand Dollars (US$125,000);

f) January 1, 2007

   Two Hundred Fifty Thousand Dollars (US$250,000);

g) January 1, 2008

   Two Hundred Fifty Thousand Dollars (US$250,000);

h) January 1, 2009

   Two Hundred Fifty Thousand Dollars (US$250,000);

i) February 15, 2010

   One Hundred Thousand Dollars (US$100,000); and

j) January 1, 2011

   One Hundred Thousand Dollars (US$100,000).



--------------------------------------------------------------------------------

3.13 DISTRIBUTION OF CONSIDERATION WITHIN MAYO. MAYO may distribute funds
received by reason of this Article 3 to individuals within the Obesity Device
Group, Vagal Blocking Device Group, or Phase II Mayo Group as MAYO, in its sole
discretion, deems advisable and will hold the COMPANY harmless from any claims
by any employee member of the Obesity Device Group, Vagal Blocking Device Group,
or Phase II Mayo Group that any such distribution or related allocation is
inadequate or unreasonable.

3.15 Phase II Mayo GROUP MILESTONE PAYMENT. COMPANY shall pay MAYO Two Hundred
and Fifty Thousand Dollars (US$250,000) within twelve months after the first
commercial sale of the first Company Product after receipt of FDA approval for
such Company Product for providing Phase II Mayo Group Know-How; provided, that
if MAYO exercises its right to terminate the Phase II Mayo Group’s obligations
pursuant to Section 6.04(b), such payment shall be reduced to equal the product
of (i) the number of months that have elapsed since the Execution Date of this
Amendment No. 1 through the effective date of such termination, divided by
twenty-four (24), multiplied by (ii) $250,000 (in which case, it is agreed that
such payment shall not be due until twelve months after the first commercial
sale of the first Company Product after receipt of FDA approval for such Company
Product). It is a material breach of this agreement if such payment is not
received within ninety (90) days of achieving the milestone.

6.04 EARLY TERMINATION OF CONFERENCE RIGHTS.

 

(a) Starting three (3) years after the Effective Date of this Agreement, MAYO,
at its discretion and without a showing of cause, may terminate the Obesity
Device Group’s and Vagal Device Group’s obligations to confer under Sections
2.02(a) and 2.02(b) by giving notice of such election to the COMPANY. If MAYO so
terminates, then, upon such notice:

 

  1. all licenses granted to the COMPANY for the Licensed Patents, the Jointly
Owned Patents and the Know-How shall be fully paid-up and royalty-free;

 

  2. any Obesity Group Milestone Payment obligations under Section 3.05 that
have not accrued shall expire;

 

  3. any Know-How Retainer Fees obligations under Section 3.06 that have not
accrued shall expire;

 

  4. any Know-How Milestone Payments obligations under Section 3.07 that have
not accrued shall expire; and



--------------------------------------------------------------------------------

  5. the grant of licenses from MAYO to the COMPANY shall become non-exclusive.

 

(b) Starting one (1) year after the Execution Date of this Amendment No. 1,
MAYO, at its discretion and without a showing of cause, may terminate the Phase
II Mayo Group’s obligations to confer under Section 2.02(c) by giving notice of
such election to the COMPANY. If MAYO so terminates, then, upon such notice:

 

  1. all licenses granted to the COMPANY for the Phase II Mayo Group’s Future
Patents and Phase II Mayo Group Know-How arising and/or provided during the
extended period provided for under this Amendment No. 1 shall be fully paid-up
and royalty-free;

 

  2. any Phase II Mayo Group obligations under Section 3.15 that have not
accrued shall expire;

 

  3. any Know-How Retainer Fees obligations under Section 3.06(i) and (j) that
have not accrued shall expire; and

 

  4. the grant of Phase II Mayo Groups licenses from MAYO to the COMPANY shall
remain in effect.

9.02 NO ASSIGNMENT. Neither party may assign its rights hereunder to any third
party without the prior written consent of the other party; provided, that a
party may assign its rights without the prior written consent of the other party
to any affiliate or other entity that controls, is controlled by or is under
common control with such party. Notwithstanding the foregoing, COMPANY is free
to transfer or assign this Agreement (or any rights granted under this
Agreement) with the sale or transfer of assets of that portion of its business
to which this Agreement pertains. Nothing herein shall give COMPANY the right to
assign the obligations to confer in Sections 2.02(a), 2.02(b), or 2.02(c).
COMPANY will promptly notify MAYO of any such assignment. Any purported
assignment in violation of this clause is void. Any assignment shall not in any
manner relieve the assignor from liability for the performance of this Agreement
by its assignee. Upon the occurrence of an assignment pursuant to this
Section 9.02, MAYO may, in its sole discretion, provide notice that it desires
to continue to confer per the terms of this Agreement. If MAYO fails to provide
such notice within sixty (60) days of notification of assignment in writing by
COMPANY, (1) no Know-How Retainer Fees under Section 3.06 shall thereafter
accrue and be payable; and (2) no Know-How Milestone Payments under Section 3.15
shall thereafter accrue and be payable.

Except as expressly amended by this Amendment No. 1, all terms and conditions of
the License Agreement shall remain in full force and effect.

 

MAYO FOUNDATION FOR MEDICAL EDUCATION AND RESEARCH     ENTEROMEDICS, INC. By:  

/s/ Steven P. Van Nurden

    By:  

/s/ Mark B. Knudson

Name: Steven P. Van Nurden     Name: Mark B. Knudson Title: Assistant Treasurer
    Title: President and CEO